Citation Nr: 0208066	
Decision Date: 07/18/02    Archive Date: 07/19/02

DOCKET NO.  99-16 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for a left knee 
disability, currently assigned a 20 percent evaluation.



ATTORNEY FOR THE BOARD

K. Hudson, Counsel








INTRODUCTION

The veteran had active service from November 1982 to October 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of February 1999 which 
denied an increase in a 20 percent rating for a left knee 
disability.  In December 2000, the case was remanded to the 
RO for additional development.


FINDING OF FACT

The veteran's left knee disability is manifested by full 
extension, flexion from 120 to 145 degrees, and no arthritis 
or instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Codes 5257, 5260, 5261 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran had active service from November 1982 to October 
1986.

Service medical records show the veteran's complaints of left 
knee pain, and a finding of chondromalacia patella.  
Subsequent to service, left knee diagnoses have included 
tendinitis and strain.  In March 1988, the RO granted service 
connection and a 0 percent rating for left knee strain.  In 
December 1997, the RO increased the left knee disability 
rating to 10 percent.  In a decision in July 1998, the Board 
granted a 20 percent rating for the veteran's left knee 
disability.

In October 1998, the veteran filed a claim for an increased 
evaluation for his left knee disability, stating that he had 
severe chronic pain in the knee.  

Records of the veteran's treatment within the University of 
Pennsylvania Health System show that in September 1998, he 
complained of "water on the left knee."  He stated that the 
pain started two weeks ago, while he was weightlifting.  The 
left knee had minimal to undetectable swelling, no crepitus, 
no tenderness to palpation, good stability, and no warmth or 
erythema.  The assessment was patellar tendonitis.  In 
October 1998, he complained that he still had left knee pain, 
and that the knee gave way sometimes.  On examination, there 
was no laxity or effusion.  There was some tenderness.  The 
assessment was chondromalacia.  

In November 1998, the veteran was evaluated by a private 
orthopedic surgeon, M. Ellen, M.D.  The veteran reported a 
several week flare up of anterior knee pain.  He noted 
increasing pains if he ran for long periods of time on hard 
surfaces.  He said ascending and descending stairs increased 
pain. He was able to maintain a seated position without pain 
or stiffness.  He said he did not have swelling these days.  
On examination, range of motion was from 5 to 10 degrees of 
recurvatum to 145 degrees of flexion.  He had mild delays in 
patellar seating, and a slight increase in medial-lateral 
patellar play.  Palpation revealed tenderness about the 
medial patellar facets and medial retinacular structures.  He 
had no patellar tendon or joint line tenderness.  There was 
no evidence of ligamentous instability.  He did have 
congenital hyper-ligamentous laxity throughout his upper and 
lower extremities.  He was able to achieve a squat position  
The impression was patellofemoral pain syndrome.  Alteration 
in his weight lifting program, to avoid irritating the knee, 
and stretching were advised.  

On a December 1998 VA examination, the veteran reported that 
he could ambulate without restriction, but after 10 to 15 
minutes, he started to experience pain, which progressed the 
longer that he walked.  He could go up and down steps without 
real dysfunction.  Examination demonstrated mild tenderness 
over the left knee joint, without swelling.  Range of motion 
was from 0 degrees of extension to 120 degrees of flexion.  
There was no instability.  The diagnostic impression was 
chondromalacia, prone to exacerbations of knee pain, with no 
evidence of incoordination or fatigability.  The doctor noted 
that it was impossible to predict the amount of restriction 
when he had flare-ups.  

Outpatient treatment records from the University of 
Pennsylvania Health System include a complaint of left knee 
pain, unable to work, noted in February 1999.  In January 
2000, he complained of knee pain for a week.  It was noted 
that he worked at the mint, and had an active lifestyle.  He 
complained of pain with ambulation.  He was doing knee 
exercises, but they were not helping.  He did not have 
erythema, swelling, warmth, or tenderness, and drawer signs 
were negative.  He did have crepitus, pain with flexion and 
extension, and minimal swelling.  Light duty was recommended.  

In December 2000, he was noted to have a normal squat.  In 
August 2001, he was evaluated for his knees, especially the 
left knee.  He complained of pain in the whole front to the 
knee when walking up stairs and on level ground.  Examination 
disclosed a negative Lachman's and anterior drawer.  There 
was no medial or lateral cruciate ligament laxity.  There was 
minimal crepitus in the left patella with reproduction of 
pain with patellar percussion.  There was no effusion or 
joint line pain.  The assessment was patellofemoral syndrome.  
He was provided exercises for hamstring stretching. 

VA outpatient treatment records dated from January 2000 to 
July 2001 show complaints of knee pain.  The veteran also 
said he had swelling on occasion.  He was noted to be a 
student, and also had a job working at the mint, operating a 
machine that cut blank coins, noted to be less physically 
demanding.  

A VA examination in September 2001 noted there was no history 
of fatigability or incoordination in the left knee.  He was 
able to participate in sporting activities, including 
basketball, with pain.  He stated he wore a knee brace 
intermittently.  On examination, there was normal contour of 
the left knee, with range of motion from 0 to 125 degrees 
with no instability of the left knee joint.  There was no 
evidence of fatigability or incoordination, but he was prone 
to exacerbations.  It was not possible to predict the future 
degree of dysfunction.  The diagnostic impression was 
tendinitis of the left knee.  X-rays were normal.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate his claim 
for an increase in a 20 percent rating for a left knee 
disability.  He has been afforded VA examinations, and 
identified relevant medical records have been obtained.  The 
Board is satisfied that the notice and duty to assist 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  Limitation of leg flexion is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees. 38 C.F.R. § 4.71a, Code 5260.  
Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees, 
and 50 percent when limited to 45 degrees. 38 C.F.R. § 4.71a, 
Code 5261.

Recent examination and treatment records show no instability 
of the left knee; there is no recurrent subluxation or 
lateral instability as required for even a compensable rating 
under Code 5257.  There is no left knee arthritis shown by X-
rays, and thus no basis for rating arthritis under Code 5003 
or Code 5010.  

As to limitation of motion, one recent examination noted left 
knee recurvatum of 5 to 10 degrees, meaning the knee could be 
hyperextended to this extent.  A 10 percent rating may be 
granted for traumatic acquired genu recurvatum, with weakness 
and insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, Code 5263.  The evidence as a whole shows 
the left knee disability does not meet these criteria.  Most 
of the recent medical records simply show full extension of 
the knee, and such would be rated 0 percent under Code 5261.  

The recent medical records show left knee flexion ranging 
from 120 degrees to 145; that is, slightly limited to full 
flexion.  If strictly rated under Code 5260, such would be 
rated 0 percent.  Even taking into the account the effect of 
pain on motion, it is clear that left knee flexion does not 
result in disability exceeding the current 20 percent rating.   
While the veteran has subjective complaints of left knee 
pain, the degree of his complaints is not supported by 
objective pathology.  38 C.F.R. §§ 4.40, 4.45, DeLuca v. 
Brown, 8 Vet.App. 202 (1995).

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257). 
VAOPGCPREC 23-97 and 9-98.  However, the veteran does not 
have either arthritis or instability.  Accordingly, separate 
evaluations are not warranted. 

In weight of the credible evidence demonstrates that the 
veteran's left knee disability is no more than 20 percent 
disabling.  The preponderance of the evidence is against the 
claim for an increased rating for the left knee disability; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a left knee disability is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

